    Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 1 of 13. PageID #: 1216
	
	

      Bendau & Bendau                          Simon & Simon




                            Exhibit A
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 2 of 13. PageID #: 1217



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Barbara Callaway, on behalf of herself :          Case No.: 1:18-cv-001981JG
and all others similarly situated      :
                                       :
                Plaintiffs,            :          Judge James S. Gwin
                                       :
        v.                             :          DEFENDANT’S RESPONSES TO
                                       :          PLAINTIFFS’ FIRST SET OF
DenOne, LLC et al.,                    :          REQUESTS FOR ADMISSION
                                       :          PROPOUNDED UPON DEFENDANT
                 Defendants.           :          ERICK MARTINEZ

        Defendant Erick Martinez (“Defendant” or “Martinez”), for his responses to Plaintiffs’

First Set of Requests for Admissions (“Discovery Requests”) states as follows:

                                PRELIMINARY STATEMENT

        Defendant has not completed investigation and discovery in this action or preparation for

trial. Accordingly, all Responses below are based only upon such information and documents as

are presently available and specifically known to Defendant. All Responses to the Discovery

Requests are provided without prejudice to Defendant’s rights: (a) to produce documents or other

information, or to present evidence of any subsequently discovered fact or facts, or analyses not

yet obtained or completed; (b) to otherwise assert factual and legal contentions as additional facts

are ascertained, analyses are made, and legal research is completed; and (c) to amend or

withdraw any Responses accordingly. Defendant makes no implied admissions regarding the

contents of the Responses below. That Defendant has responded or objected to a Discovery

Request, in whole or in part, should not be taken as an admission that Defendant admits the

existence of any facts stated or assumed by the Discovery Request or that such Response or

objection constitutes evidence admissible against Defendant.



                                                 1
4164588.1
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 3 of 13. PageID #: 1218



                                  GENERAL OBJECTIONS

        Nothing contained in these Responses is intended as, or shall in any way be deemed, a

waiver of any attorney-client privilege, any work-product protection, or any other applicable

privilege or doctrine.

        Defendant objects to the Discovery Requests, and each and every Discovery Request

contained herein, to the extent that they call for information protected from discovery by the

evidentiary and/or the discovery privileges set forth in the Federal Rules of Evidence or any

other applicable law.

        Without limiting the generality of the foregoing, Defendant objects to the Discovery

Requests to the extent that they seek information protected by the attorney-client privilege, the

work-product doctrine, and/or the protection of trial preparation materials provided by Rule

26(b)(3) of the Federal Rules of Civil Procedure.

        Defendant objects to the Discovery Requests to the extent they seek information that is

neither relevant nor reasonably calculated to lead to the discovery of admissible evidence.

        Defendant objects to the Discovery Requests to the extent they seek information

constituting trade secrets, or other confidential proprietary, commercial, business or technical

information. Defendant also objects to the Discovery Requests to the extent that disclosure of

any requested information would compromise the proprietary information or privacy of

Defendant’s employees, consultants, vendors, or customers.

        Defendant objects to the Discovery Requests to the extent they require Defendant to

search for and inspect documents not within its possession, custody, or control.

        Defendant objects to the instructions and definitions set forth in the Discovery Requests

to the extent they purport to impose discovery obligations on Defendant beyond those specified


                                                2
4164588.1
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 4 of 13. PageID #: 1219



in Rules 26(b) and 36 of the Federal Rules of Civil Procedure. Defendant will respond to the

Discovery Requests in accordance with Rules 26(b) and 36.

        Defendant objects to the Discovery Requests to the extent that any particular Discovery

Request therein is overly broad, unduly burdensome, vague, ambiguous, misleading, subject to

differing interpretations or otherwise objectionable under the Federal Rules of Civil Procedure.

Defendant therefore reserves the right to raise additional objections if and when counsel for

Defendant and counsel for Plaintiff clarify the scope, meaning, or nature of a request through

good-faith communications and negotiations as contemplated under the Federal Rules of Civil

Procedure.

        Defendant objects to the Discovery Requests insofar as they seek information concerning

times so remote from the allegations of the Complaint as to be irrelevant to the subject matter of

this action. To the extent that a Discovery Request contains overly broad temporal limitations or

no temporal limitations at all, it is unduly burdensome and oppressive.

        Defendant responds solely for the purpose of and in relation to this action. Defendant’s

Responses to the Discovery Requests are made subject to any and all objections to competence,

relevance, materiality, and admissibility that would require exclusion at the time of trial of any

information disclosed in response to the Discovery Requests. Defendant reserves the right to

interpose such objections at the time of trial.

        These General Objections are incorporated by reference into each specific Response as if

fully set forth therein.

                                 REQUESTS FOR ADMISSION

        1.      Admit that in any given workweek from August 28, 2015 through the present,

Plaintiff, Barbara Callaway, worked more than forty hours and was compensated at a rate of one


                                                  3
4164588.1
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 5 of 13. PageID #: 1220



and one-half times the tip credit rate as opposed to being paid one and one-half times the full

minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Plaintiff Callaway was not paid one and one half times the

regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further avers

that Plaintiff Callaway has since been paid all of the wages she was owed.



        2.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Alexandria Tyler, worked more than forty hours and was compensated at a rate

of one and one-half times the tip credit rate as opposed to being paid one and one-half times the

full minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Alexandria Tyler was not paid one and one half

times the regular rate of pay for all hours worked in excess of 40 hours per week. Defendant

further avers that Opt-In Plaintiff Tyler has since been paid all of the wages she was owed.



        3.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Becky Szypulski, worked more than forty hours and was compensated at a rate

of one and one-half times the tip credit rate as opposed to being paid one and one-half times the

full minimum wage rate minus the tip credit.




                                                4
4164588.1
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 6 of 13. PageID #: 1221



        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Szypulski was not paid one and one half times

the regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further

avers that Opt-In Plaintiff Szypulski has since been paid all of the wages she was owed.



        4.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Bonnie Zink, worked more than forty hours and was compensated at a rate of

one and one-half times the tip credit rate as opposed to being paid one and one-half times the full

minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Zink was not paid one and one half times the

regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further avers

that Opt-In Plaintiff Zink has since been paid all of the wages she was owed.



        5.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Diana Bellante, worked more than forty hours and was compensated at a rate of

one and one-half times the tip credit rate as opposed to being paid one and one-half times the full

minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Bellante was not paid one and one half times the


                                                5
4164588.1
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 7 of 13. PageID #: 1222



regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further avers

that Opt-In Plaintiff Bellante has since been paid all of the wages she was owed.



        6.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Daniela Haidet, worked more than forty hours and was compensated at a rate of

one and one-half times the tip credit rate as opposed to being paid one and one-half times the full

minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Haidet was not paid one and one half times the

regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further avers

that Opt-In Plaintiff Haidet has since been paid all of the wages she was owed.



        7.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Ganarra Underwood, worked more than forty hours and was compensated at a

rate of one and one-half times the tip credit rate as opposed to being paid one and one-half times

the full minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Underwood was not paid one and one half times

the regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further

avers that Opt-In Plaintiff Underwood has since been paid all of the wages she was owed.




                                                6
4164588.1
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 8 of 13. PageID #: 1223



        8.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Kelly Mulhall, worked more than forty hours and was compensated at a rate of

one and one-half times the tip credit rate as opposed to being paid one and one-half times the full

minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Mulhall was not paid one and one half times the

regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further avers

that Opt-In Plaintiff Mulhall has since been paid all of the wages she was owed.



        9.     Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Maria Schmitz, worked more than forty hours and was compensated at a rate of

one and one-half times the tip credit rate as opposed to being paid one and one-half times the full

minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Schmitz was not paid one and one half times the

regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further avers

that Opt-In Plaintiff Schmitz has since been paid all of the wages she was owed.



        10.    Admit that in any given workweek from August 28, 2015 through the present,

opt-in Plaintiff, Tatyana Vlasenko, worked more than forty hours and was compensated at a rate




                                                 7
4164588.1
     Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 9 of 13. PageID #: 1224



of one and one-half times the tip credit rate as opposed to being paid one and one-half times the

full minimum wage rate minus the tip credit.

        RESPONSE: Objection on the basis that the phrase “any given workweek” is vague and

ambiguous. Without waiving said objection, Defendant admits that, for part of the relevant time

period applicable to her claims, Opt-In Plaintiff Vlasenko was not paid one and one half times

the regular rate of pay for all hours worked in excess of 40 hours per week. Defendant further

avers that Opt-In Plaintiff Vlasenko has since been paid all of the wages she was owed.



        11.    Admit that Defendants utilize Minute Men, Inc. as a payroll service provider but

that Defendants were and are responsible for compensating Plaintiffs.

        RESPONSE: Admit.



        12.    Admit that Minute Men, Inc. is used as a payroll service provider for Denny’s

restaurants owned and operated by Northern Ohio Restaurant Group, LLC.

        RESPONSE: Admit.



        13.    Admit that Minute Men, Inc. is used as a payroll service provider for Denny’s

restaurants owned and operated by DENMAR Restaurant Group, LLC.

        RESPONSE: Admit.



        14.    Admit that Defendants were aware that Minute Men, Inc. planned send checks to

Plaintiffs and other current and former employees of Defendants as compensation for overtime

miscalculations prior to such checks being sent.


                                                   8
4164588.1
    Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 10 of 13. PageID #: 1225



        RESPONSE: Admit.



        15.     Admit that Defendants directed Minute Men, Inc. to send checks to Plaintiffs and

other current and former employees of Defendants as compensation for overtime

miscalculations.

        RESPONSE: Admit.



        16.     Admit that Defendants calculated the amounts sent by Minute Men, Inc. to

Plaintiffs and other current and former employees of Defendants as compensation for overtime

miscalculations.

        RESPONSE: Deny.



        17.     Admit that the overtime miscalculation payments made to Plaintiffs and other

current and former employees of Defendants do not include an additional amount equal to the

unpaid wages paid as liquidated damages.

        RESPONSE: Admit.



        18.     Admit that payments to Plaintiffs and other current and former employees of

Defendants for overtime miscalculations were made with the intent, at least in part, of reducing

participation and/or potential liability in this lawsuit.

        RESPONSE: Objection on the basis that the phrases “at least in part” and “and/or” are

vague and ambiguous. Without waiving said objection, deny.




                                                    9
4164588.1
    Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 11 of 13. PageID #: 1226



        19.    Admit that at any point between August 28, 2015 to present, current and former

employees of Northern Ohio Restaurant Group, LLC have been paid compensation for overtime

miscalculations.

        RESPONSE: Deny.



        20.    Admit that Defendants calculated the amounts paid to current and former

employees of Northern Ohio Restaurant Group, LLC as compensation for overtime

miscalculations.

        RESPONSE: Deny.



        21.    Admit that the overtime miscalculation payments made to current and former

employees of Northern Ohio Restaurant Group, LLC do not include an additional amount equal

to the unpaid wages paid as liquidated damages.

        RESPONSE: Deny.



        22.    Admit that payments to current and former employees of Northern Ohio

Restaurant Group, LLC for overtime miscalculations were made with the intent, at least in part,

of reducing participation and/or potential liability in this lawsuit.

        RESPONSE: Deny.



        23.    Admit that at any point between August 28, 2015 to present, current and former

employees of DENMAR Restaurant Group, LLC have been paid compensation for overtime

miscalculations.


                                                  10
4164588.1
    Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 12 of 13. PageID #: 1227



        RESPONSE: Deny.



        24.     Admit that Defendants calculated the amounts paid to current and former

employees of DENMAR Restaurant Group, LLC as compensation for overtime miscalculations.

        RESPONSE: Deny.



        25.     Admit that the overtime miscalculation payments made to current and former

employees of DENMAR Restaurant Group, LLC do not include an additional amount equal to

the unpaid wages paid as liquidated damages.

        RESPONSE: Deny.



        26.     Admit that payments to current and former employees of DENMAR Restaurant

Group, LLC for overtime miscalculations were made with the intent, at least in part, of reducing

participation and/or potential liability in this lawsuit.

        RESPONSE: Deny.

                                                        Respectfully submitted,


                                                        /s/Daniel L. Messeloff
                                                        Daniel L. Messeloff (0078900)
                                                        Melissa Z. Kelly (0077441)
                                                        Tucker Ellis LLP
                                                        950 Main Avenue, Suite 1100
                                                        Cleveland, OH 44113-7213
                                                        Tel:    216.592.5000
                                                        Fax:    216.592.5009
                                                        E-mail: daniel.messeloff@tuckerellis.com
                                                                  melissa.kelly@tuckerellis.com

                                                        Attorneys for Defendants



                                                   11
4164588.1
    Case: 1:18-cv-01981-JG Doc #: 68-2 Filed: 04/03/19 13 of 13. PageID #: 1228



                                 CERTIFICATE SERVICE


        I hereby certify that on March 27, 2019, the foregoing was served upon the following by

electronic mail:

Clifford P. Bendau, II (OH No. 0089601)        James L. Simon (OH No. 0089483)
Christopher J. Bendau                          THE LAW OFFICES OF SIMON & SIMON
BENDAU & BENDAU PLLC                           6000 Freedom Square Dr.
P.O. Box 97066                                 Independence, OH 44131
Phoenix, Arizona 85060                         Telephone: (216) 525-8890
Telephone AZ: (480) 382-5176                   Facsimile: (216) 642-5814
Telephone OH: (216) 395-4226                   Email: jameslsimonlaw@yahoo.com
Email: cliffordbendau@bendaulaw.com



                                                /s/ Daniel L. Messeloff
                                                Attorney for Defendants




                                              12
4164588.1
